Appeal Dismissed and Memorandum Opinion filed October 4, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00556-CV

              VENUGOPAL REDDY THIYYAGURA, Appellant

                                        V.
                      ITRIA VENTURES LLC, Appellee

                   On Appeal from the 400th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 21-DCV-289796

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed June 28, 2022. The notice of
appeal was filed July 27, 2022. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code § 51.207 (appellate fees and costs).

      On September 8, 2022, this court ordered appellant to pay the appellate
filing fee on or before September 19, 2022, or the appeal would be dismissed.
Appellant has not paid the appellate filing fee or otherwise responded to the court’s
order. Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).


                                       PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                         2